Citation Nr: 0909177	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
fracture mid-shaft left femur with traumatic arthritis, left 
knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the 
hands and fingers.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for nervous condition (now 
claimed as depression). 

4.  Whether the severance of the separate evaluation for 
instability of the left knee was proper.   


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
November 1966, during peacetime and the Vietnam Era.  There 
is also evidence that the Veteran served in active duty 
training (ACDUTRA) for 45 days from June 19, 1967, to June 
18, 1970; by November 29, 1967 (13 days); by November 29, 
1968 (2 days); by November 29, 1969 (28 days); and by June 
18, 1970 (2 days); while he served with the Air National 
Guard.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2004 and April 2005 rating decisions of 
the Department of Veterans Affairs (VA), Jackson, 
Mississippi, Regional Office (RO), which inter alia denied an 
increased evaluation in excess of 10 percent for residuals, 
fracture mid-shaft left femur with traumatic arthritis, left 
knee; denied service connection for arthritis of the hands 
and fingers; determined that new and material evidence had no 
been received to reopen a service connection claim for 
nervous condition (now claimed as depression); and severed a 
separate 10 percent evaluation for a service-connected left 
knee disability.  The Veteran disagreed with such decisions 
and subsequently perfected appeals.   

In October 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.     

The issues of entitlement to an increased evaluation for 
residuals, fracture mid-shaft left femur with traumatic 
arthritis, left knee, currently evaluated as 10 percent 
disabling; whether the severance of the separate evaluation 
for instability of the left knee was proper; and entitlement 
to service connection for arthritis of the hands and fingers 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1972 rating decision, the RO denied the 
Veteran's claim of service connection for nervous condition 
(now claimed as depression); the Veteran was provided notice 
of the decision and of his appellate rights.  

2.  The Veteran did not appeal the September 1972 rating 
decision, and such decision became final.  

3.  The evidence received since the RO's September 1972 
rating decision is not duplicative or cumulative of evidence 
previously of record, but does not raise a reasonable 
possibility of substantiating the Veteran's service 
connection claim for nervous condition (now claimed as 
depression).


CONCLUSIONS OF LAW

1.  The RO's unappealled September 1972 decision that denied 
service connection for nervous condition (now claimed as 
depression) is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1972) (current 
version 2008).

2.  Evidence received since the RO's September 1972 rating 
decision is not new and material; the claim of entitlement to 
service connection for nervous condition (now claimed as 
depression) is therefore not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen - Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
adequate notice was not provided to the Veteran.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
"essential fairness" of the adjudication.  487 F.3d at 
889.  To do this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores, 22 Vet. App. 37 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
37.  

Although the Sanders case dealt with error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the Board finds that such case is analogous to 
this case and the requirement on VA to show that the error 
did not affect the "essential fairness" of the adjudication 
applies in this case.   

Here, the Board acknowledges that April 2004 and June 2003 
notice letters sent to the Veteran did not fully satisfy the 
requirements of Kent, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome.  For the 
reasons discussed below, the error did not affect the 
essential fairness of the adjudication of the claim.  

The Board finds that any notice error, such as notice which 
fails to include what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial, did not affect the essential fairness of the 
adjudication because the appellant could be expected to 
understand what was needed to establish a service connection 
claim from April 2004 and June 2005 notice letters sent to 
him by the RO, and the February 2005 Statement of the Case 
(SOC).  In particular, the April 2004 notice letter informed 
the Veteran of the evidence and information that is necessary 
to reopen the claim. The June 2005 letter also informed the 
veteran of the need to submit evidence that showed his 
nervous condition (now claimed as depression) existed from 
military service to the present time.  The Veteran was also 
informed of the criteria to reopen his claim in the SOC.  
Further, during an October 2004 personal hearing before the 
DRO, the Veteran essentially indicated that he was aware he 
needed evidence "that ties" his current disability to his 
military service.  See October 2004 DRO Hearing Transcript.  

Given these facts, at the very least, a reasonable person 
could be expected to understand from April 2004 and June 2005 
notice letters, and the February 2005 SOC, what was needed.  
The notice letters, SOC, and opportunity to develop the case 
that was provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim further served to 
render any notice error non-prejudicial.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed for his 
application to reopen his service connection claim.

Although adequate notice was not sent to the Veteran before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
information submitted by the Veteran and the testimony 
provided by the Veteran exemplifies the Veteran's knowledge 
of what he had to demonstrate in order to reopen his service 
connection claim and gain entitlement to service connection 
for his disability.  For these reasons, it is not prejudicial 
to the Veteran for the Board to proceed to finally decide 
this appeal as the notice error did not affect the essential 
fairness of the adjudication of the claim.

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Application to Reopen - Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the appellant is notified of the decision 
and may not be revised on the same factual basis except by a 
duly constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of a RO decision 
to initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By way of history, the Veteran initially filed a service 
connection claim for a nervous condition in August 1969.  In 
a May 1972 rating decision, the RO, after considering the 
Veteran's service treatment records (STRs), which were 
negative for complaints, treatment, and diagnoses of a 
nervous condition; and an August 1972 VA Examination Report 
containing complaints of nervousness and "shaking," but no 
diagnosis of a nervous condition; denied service connection 
for a nervous condition on the basis that such a condition 
was not incurred in or aggravated by service.  Because the 
Veteran did not submit a Notice of Disagreement to initiate 
appellate review and submit a Substantive Appeal to perfect 
an appeal of the RO's September 1972 rating decision, that 
determination became final, based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (1972) (current version 2008).  The evidence 
of record when the RO decided the claim in September 1972 
included the Veteran's STRs and a VA Examination Report.  

In February 1999, the Veteran sought to reopen his service 
connection claim for nervous condition (now claimed as 
depression).  In a April 1999 rating decision, the RO denied 
the Veteran's application to reopen on the basis that new and 
material evidence had not been received.

In December 2003, the Veteran filed a service connection 
claim for depression, which the RO construed as an 
application to reopen the Veteran's service connection claim 
for nervous condition.  In an August 2004 rating decision, 
the RO denied the Veteran's application to reopen on the 
basis that new and material evidence had not been received.  
The Veteran disagreed with such decision and subsequently 
perfected an appeal.     

Evidence associated with the claims folder since the 
September 1972 rating decision includes statements and 
written argument submitted by or on behalf of the Veteran, 
private medical records, VA treatment records, and a DRO 
Hearing Transcript.

On review, the Board finds that, since the September 1972 
last final decision, new and material evidence has not been 
received to reopen the service connection claim for nervous 
condition (now claimed as depression).  Although some of the 
evidence/records received, including the Veteran's treatment 
records from the Jackson VAMC and Montgomery VAMC, is new 
evidence in that the records were not previously submitted to 
agency decisionmakers (see  38 C.F.R. § 3.156(a)), the newly 
submitted evidence in its entirety is not material to the 
Veteran's claim.  

In fact, the evidence submitted after the September 1972 last 
final decision is evidence weighing against the Veteran's 
claim for service connection for depression and a nervous 
condition.  In this regard, the evidence of record includes 
an October 1997 Primary Care Physician Progress Note from the 
Jackson VAMC, which includes a notation of depression 
secondary to the Veteran's divorce, his son's health 
problems, and his financial problems.  Further, private 
treatment records from Psychotherapist R.S.W., dated July 
2003, include complaints of difficulty sleeping and anxiety 
due to the Veteran's son's health problems and stress at 
work.  See July 2003 Psychotherapy Treatment Report.  These 
records indicate that the Veteran's current disabilities of 
anxiety and depression are related to problems incurred may 
years after his service. 

Other treatment records include complaints and diagnoses of 
nervousness and depression, but contain no notation of a 
relationship between such disabilities and service.  See 
April 2001 Private Treatment Record, Dr. W.T., Canton, 
Mississippi; April 2003 Private Treatment Record, Dr. W.T., 
Canton; August 2003 Private Treatment Record, Dr. W.T., 
Canton; September 2005 Mental Health Treatment Record, 
Montgomery VAMC.   

Further, in an October 2004 personal hearing before the DRO, 
the Veteran stated that his treatment records contained an 
opinion regarding a "tie" between his current disability 
and his service.  See October 2004 DRO Hearing Transcript.  
However, review of the Veteran's VA and private treatment 
records is negative for such an opinion.  As noted, 
"material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Although the Veteran's 
statement is credible (see Justus, 3 Vet. App. at 513), it 
does not relate to whether the Veteran's nervous condition 
(diagnosed as anxiety) or depression occurred in or was 
caused by service since review of the record yields no such 
opinion relating the Veteran's current nervous condition 
(diagnosed as anxiety) or depression disability to his active 
service.  

In sum, in light of the above discussion, the Board finds 
that all evidence submitted since the September 1972 rating 
decision is not considered new and material for the 
purpose of reopening the service connection claim for nervous 
condition (now claimed as depression).   


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for nervous condition (now claimed as 
depression) has not been received, and the claim is denied. 


REMAND

The Veteran also seeks an increased evaluation in excess of 
10 percent for residuals, fracture mid-shaft left femur with 
traumatic arthritis, left knee, disability; restoration of 
the separate evaluation for instability of the left knee; and 
service connection for arthritis of the hands and fingers, 
claimed as secondary to a left hand laceration sustained in 
an automobile accident during a period of ACDUTRA.  Review of 
the evidence of record indicates that further development is 
necessary before adjudication of the claims on the merits.

Increased Evaluation and Restoration Claims

Review of the record reveals that the Veteran last underwent 
a VA examination of the "joints" in June 2005, and the 
record contains subsequent statements from the Veteran to the 
effect that his residuals, fracture mid-shaft left femur with 
traumatic arthritis, left knee, disability, has worsened.  
Thus, the Board finds that a more contemporaneous VA 
examination is needed in order to assess the current severity 
of the Veteran's service-connected residuals, fracture mid-
shaft left femur with traumatic arthritis, left knee, 
disability.  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the veteran's claim.  38 
C.F.R. § 4.2 (2008).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2008).

Inasmuch as the Board is remanding the residuals, fracture 
mid-shaft left femur with traumatic arthritis, left knee, 
claim for an additional VA examination, the Board notes that 
during the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held in part that VA's duty to notify a 
claimant seeking an increased evaluation included advising 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon the Veteran's employment and daily 
life.  In this case, such notice has not been provided to the 
Veteran.  

The matter of whether the severance of the separate 
evaluation for instability of the left knee was proper is 
inextricably intertwined with the matter of entitlement to an 
increased evaluation in excess of 10 percent for residuals, 
fracture mid-shaft left femur with traumatic arthritis, left 
knee, and action on that matter is deferred pending 
resolution of the increased evaluation claim.   

Service Connection Claim - Arthritis of the Hands and Fingers

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record indicates that on August 9, 1969, 
during a period of ACDUTRA from August 4, 1969, to August 16, 
1969, the Veteran was involved in an automobile accident, and 
suffered a laceration to his left hand, index finger, with 
tendon involvement; however, it was noted that the laceration 
healed, and the finger was "able to fully extend."  See 
August 1969 "Notification of Injury Requiring 
Hospitalization" Memorandum; August 1969 Operation Report, 
VAMC, Jackson, Mississippi; February 1970 Clinical Record, 
U.S. Air Force Medical Center, Keesler Air Force Base, 
Mississippi.

Post-service, the Veteran was diagnosed with osteoarthritis 
of the bilateral hands, with the most severe changes 
involving the second digit of the left hand; polyarticluar 
arthritis of the bilateral hands, with marked arthritic 
changes revealed in x-ray; and polyarticular gout.  See 
November 1990 Radiological Consultation Report, Jackson VAMC; 
October 2005 Hand Consult Note, Montgomery VAMC; November 
2005 Hand Clinic Consult and Addendum, Montgomery VAMC; 
November 2005 Rheumatology Follow-Up Note, Montgomery VAMC.    

The Veteran contends that his current arthritis disability of 
the hands and fingers is related to his in-service automobile 
accident.  See October 2004 DRO Hearing Transcript.  He last 
underwent a Compensation and Pension (C&P) Examination 
regarding his claimed hand and finger disabilities in July 
1987.  No nexus opinion was provided.  Subsequent VA and 
private treatment records are negative for an opinion 
relating the Veteran's hand and finger arthritis to his 
service, specifically the hand injury he sustained in the 
August 1969 automobile accident.

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed hand and finger 
arthritis disability, variously diagnosed as osteoarthritis 
of the bilateral hands, with the most severe changes 
involving the second digit of the left hand; polyarticluar 
arthritis of the bilateral hands, with marked arthritic 
changes revealed in x-ray; and polyarticular gout; is related 
to service, specifically the injuries sustained in an August 
1969 automobile accident.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(c)(4).  As noted, the 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO should 
comply with the Vazquez-Flores ruling, 
and advise the Veteran to submit evidence 
that his service-connected residuals, 
fracture mid-shaft left femur with 
traumatic arthritis, left knee, 
disability, has worsened, including the 
effect an increased worsening of the 
disability has on employment and daily 
life, and provide notice of the criteria 
necessary under the appropriate 
Diagnostic Codes to establish entitlement 
to an increased rating.

2.  The AMC/RO should obtain and 
associate with the claims file all 
medical records from the VAMC in 
Montgomery, Alabama, dated from June 
2006 to the present, regarding the 
Veteran's left femur disability and 
left knee disability. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.        

3.  After completion of the above-
requested development, the Veteran should 
be afforded a VA "joints" examination 
to determine the current nature and 
extent of his service-connected 
residuals, fracture mid-shaft left femur 
with traumatic arthritis, left knee, 
disability, to assess its severity.  

Specifically, the examiner is requested 
to note: (a) whether the Veteran 
demonstrates nonunion of the femur with 
or without loose motion, or malunion of 
the femur with moderate or marked knee or 
hip disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255; (b) whether the 
Veteran demonstrates favorable ankylosis 
of the left knee in full extension, in 
slight flexion between 0 degrees and 10 
degrees, in flexion between 10 degrees 
and 45 degrees, or extremely unfavorable, 
in flexion at an angle of 45 degrees or 
more under 38 C.F.R. § 4.71a, Diagnostic 
Code 5256; (c) whether the Veteran 
demonstrates slight, moderate, or severe 
recurrent subluxation or lateral 
instability of the left knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257; 
(d) whether the Veteran demonstrates 
semilunar, dislocated cartilage, with 
frequent episodes of "locking," pain, 
and effusion into the joint under 
38 C.F.R. § 4.71a, Diagnostic Code 5258; 
and (e) whether the Veteran demonstrates 
malunion of the tibia and fibula with 
moderate or marked knee or ankle 
disability, or nonunion of the tibia and 
fibula, with loose motion, requiring a 
brace under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  The examiner should also 
describe applicable ranges of left knee 
motion (flexion and extension) in terms 
of degrees.

The examiner is also requested to note 
whether the Veteran's left knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his left knee repeatedly over a 
period of time.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
and MRI studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  

4.  The Veteran should also be afforded 
a VA examination to determine the 
nature and etiology of his hand and 
finger disability.  Specifically, the 
VA examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current hand and finger 
disability is related to the Veteran's 
service, specifically the hand and 
finger injuries sustained in his August 
1969 automobile accident.  

A complete rationale should be provided 
for any opinion.  The claims file 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiners 
in conjunction with each examination 
and the reports should state that such 
review has been accomplished.  

5.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claims for 
entitlement to an evaluation in excess 
of 10 percent for the Veteran's 
service-connected residuals, fracture 
mid-shaft left femur with traumatic 
arthritis, left knee; whether the 
severance of the separate evaluation 
for instability of the left knee was 
proper; and entitlement to service 
connection for arthritis of the hands 
and fingers, taking into account any 
newly obtained evidence.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and given the opportunity 
to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


